Citation Nr: 1044491	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision by the RO, which denied 
service connection for PTSD.  The Veteran submitted a Notice of 
Disagreement with this determination in November 2007 and timely 
perfected his appeal in March 2008.

In July 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge, sitting in Waco, Texas.  A transcript of that 
proceeding has been associated with the Veteran's VA claims file.

The United States Court of Appeals for Veterans Claims has held 
that VA should consider alternative psychiatric disorders within 
the scope of an initial claim for service connection for a 
specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In this case, however, the Veteran has 
specifically limited his claim to the issue of entitlement to 
service connection for PTSD.  He has not requested entitlement to 
service connection for all psychiatric symptomatology.  
Therefore, because the Veteran clearly limited his current claim 
to only service connection for PTSD, and not for any other 
psychiatric disorder, the Board's jurisdiction is limited.  See 
38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD, he must file such a claim with the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.






REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that he has PTSD as a result of several 
traumatic events while serving in Vietnam in a military police 
unit.  The Veteran reported that he came under small arms fire 
while on night security patrols at Tan Son Nhut airbase and while 
on convoy duty to various units in Vietnam.  He also reported 
seeing dead Vietcong hanging from trees and saw their bodies 
deteriorate over time when passing by on convoy duty.  

Service personnel records showed that the Veteran was an air 
policeman in the Air force, and served 11 months and five days in 
Vietnam between January 1972 and January 1973.  The service 
personnel records do not show that the Veteran received any 
awards for valor or combat.

In October 2007, the RO denied the Veteran's claim for PTSD on 
the basis that his alleged stressors could not be confirmed, and 
that he was not shown to have served in combat.  

However, effective July 12, 2010, VA amended its regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f), in part, as follows:  

(f)(3) If a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support 
a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, 
and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or 
a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

To date, the RO has not addressed the Veteran's claim in light of 
the amended regulations.  Therefore, a remand in this case is 
required.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Part of VA's duty to assist under the Veterans Claims Assistance 
Act (VCAA) is to provide the Veteran with an examination if, as 
in this case, there is competent evidence of a current 
disability, and the evidence indicates that the current 
disability may be related to an event in service or to a service-
connected disability.  See 38 C.F.R. § 3.159(c)(4) (2010).  

In this case, the Veteran has never been examined by VA to 
determine the nature and etiology of his current psychiatric 
problems.  Therefore, one must be provided to him.  Id; see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to 
assist includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"].  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The AMC should take appropriate steps 
to obtain the treatment records from all 
healthcare providers who have treated the 
Veteran for any psychiatric problems since 
September 2007, and associated them with 
the claims file.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD, which is related to 
service.  The claims file should be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  Any appropriate psychological 
tests deemed necessary should be 
administered.  The examiner should render 
an opinion as to whether it is at least as 
likely as not that the Veteran's claimed 
in-service stressors are adequate to 
support a diagnosis of PTSD and, if so, 
whether it is at least as likely as not 
that the Veteran's symptoms are related to 
the claimed in-service stressors.  If the 
examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  The examiner should 
describe all findings in detail and provide 
a complete rationale for all opinions 
offered.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim in light of the 
amended regulations.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).  



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).  

